          Case 2:19-bk-10119-RK                  Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                        Desc
                                                  Main Document    Page 1 of 33

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
David A. Tilem
Law Offices of David A. Tilem
206 North Jackson Street, #201
Glendale, CA 91206
Tel: 888-257-7648 818-507-6000
Fax: 818-507-6000
DavidTilem@TilemLaw.com




     Individual appearing without attorney
 X   Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                               DIVISION

 In re:                                                                      CASE NO.: 2:19-bk-10119-RK
David Lee                                                                    CHAPTER: 11

                                                                                  NOTICE OF MOTION AND MOTION IN
                                                                              INDIVIDUAL CHAPTER 11 CASE FOR ORDER
                                                                               AUTHORIZING DEBTORINPOSSESSION TO
                                                                                EMPLOY PROFESSIONAL (OTHER THAN
                                                                                  GENERAL BANKRUPTCY COUNSEL)
                                                                                            [LBR 2014-1]
                                                                             This motion is being made under ONLY ONE of the following
                                                                             notice procedures:
                                                                                 No hearing unless requested under LBR 9013-1(o)(4); or
                                                                                 Hearing set on regular notice: LBR 9013-1(d):
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:




                                                             Debtor(s).

PLEASE TAKE NOTICE THAT the DebtorinPossession (Debtor) seeks an order employing a professional other than
general bankruptcy counsel in this case.

      Your rights might be affected by this Motion. You may want to consult an attorney. Refer to the box checked below
      for the deadline to file and serve a written response. If you fail to timely file and serve a written response, the court
      may treat such failure as a waiver of your right to oppose the Motion and may grant the requested relief. You must
      serve a copy of your opposition upon the Debtor, the Debtor’s attorney, the United States trustee and on the judge
      pursuant to LBR 5005-2(d) and the Court Manual.


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 1                           F 2081-2.5.MOTION.EMPLOY.OTHER
Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                         Main Document    Page 2 of 33
         Case 2:19-bk-10119-RK                   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                        Desc
                                                  Main Document    Page 3 of 33

                                     MOTION TO EMPLOY PROFESSIONAL
                            OTHER THAN GENERAL BANKRUPTCY COUNSEL [LBR 2014-1]


    1.                                                      01/09/2020
            The Debtor seeks to employ, effective on (date) _______________,    (name of professional)
            Isaac Vizcarra
            __________________________________         (Professional) pursuant to    11 U.S.C. § 327(a) or
               11 U.S.C. § 327(e). (A separate motion is required for each professional.)

    2.      The following information and documents are provided in support of this Motion:

              a)      Professional seeks compensation pursuant to:                     11 U.S.C. § 328 or            11 U.S.C. § 330.

              b)      The Debtor selected this professional because the Professional is well qualified to represent the Debtor
                      in this proceeding and for the following additional reasons:
                       Debtor wishes to sell his residence to preserve equity for the estate and believes that Rockal Real
                       Estate and Isaac Vizcarra are compentent to provide the proposed services.



                           The Professional is an attorney who has previously represented the Debtor. However, pursuant to
                           11 U.S.C. § 327(e), the proposed representation is in the best interest of the estate, and the
                           Professional does not represent or hold any interest adverse to the Debtor or the estate with
                           respect to the matter on which the Professional is to be employed.

              c)      The professional services to be rendered include (check all that apply):
                           (1)          (Special Counsel) Assist the Debtor and general bankruptcy counsel with special legal
                                        matters that may arise during the pendency of the case. The scope of such services,
                                        including specific litigation matters if applicable, are detailed in a declaration of
                                        Professional attached to this Motion;
                           (2)          (Accountant) Prepare and provide financial reporting to be made in connection with this
                                        case, including but not limited to income and expense reports, financial statements, tax
                                        returns, monthly operating reports and providing data necessary for interim statements
                                        and operating reports;
                           (3)          (Real Estate Broker) Provide real estate brokerage services with respect to the real
                                        property/ies located at:
                                         840 S. Dunsmuir Avenue, Los Angeles, CA 90036

                           (4)          (Appraiser) Appraise the real property located at:




                           (5)          Other (specify):




              d)      A declaration of the Professional is attached and provides information on the following:
                      identification/qualifications; disinterestedness; compliance with FRBP 2014 and FRBP 5002; and
                      compensation arrangements.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 3                           F 2081-2.5.MOTION.EMPLOY.OTHER
Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                         Main Document    Page 4 of 33
         Case 2:19-bk-10119-RK                     Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                        Desc
                                                    Main Document    Page 5 of 33

                                                   DECLARATION OF PROFESSIONAL


I, (name of Professional) Isaac Vizcarra                                               , have personal knowledge of the
matters set forth in this declaration and, if called upon to testify, I could and would competently testify thereto.

1. Identification/Qualifications

    a)          I am a licensed (certified)                                                                    .

    b)          I am a (position with firm) licensed real estate agent                                             with (name of firm)
                 Rockal Real Estate                                                                                            (the Firm).

    c) I and the Firm, if any, maintain a principal office at (specify)
        5915 Arroyo Drive, Los Angeles, CA 90042

    d) I and the Firm, if any, seek to represent the Debtor with respect to the following services:
         1.          (Special Counsel) Assist the Debtor and general bankruptcy counsel with the following special legal
                     matters that may arise during the pendency of the case:




         2.          (Accountant) Prepare and provide financial reporting to be made in connection with this case, including
                     but not limited to income and expense reports, financial statements, tax returns, monthly operating
                     reports and providing data necessary for interim statements and operating reports, or (specify any
                     additional services):


         3.          (Real Estate Broker) Provide real estate brokerage services with respect to the real property/ies located
                     at:
                         840 S. Dunsmuir Avenue, Los Angeles, CA 90036

         4.          (Appraiser) Appraise the real property located at:




         5.          Other (specify):




   e)    A copy of my resume is attached as Exhibit 1. I believe that I am qualified to represent the Debtor for the
         following reasons:




   f)    Additional resumes for any and all professionals at my Firm, if any, who will work on this case are attached hereto
         as Exhibit 2.




              This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                 Page 5                           F 2081-2.5.MOTION.EMPLOY.OTHER
          Case 2:19-bk-10119-RK                  Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                        Desc
                                                  Main Document    Page 6 of 33

2. Disclosures Re Connections and Adverse Interests

     a)       If Authority is Sought Under 11 U.S.C. § 327(a)
              The Firm and I are “disinterested persons” within the meaning of 11 U.S.C. § 101. We: (a) are not creditors,
              equity security holders, or insiders of the Debtor; (b) are not and were not, within 2 years before the date of
              the filing of the petition, directors, officers or employees of the Debtor; and (c) we do not have interests
              materially adverse to the interest of the estate, or of any class of creditors or equity security holders, by
              reason of any direct or indirect relationship to, connection with, or interest in, the Debtor or for any other
              reason. The Firm and I do not hold or represent any interest adverse to the estate.

    b)        Special Counsel, if Authority is Sought under 11 U.S.C. § 327(e)
              My Firm and/or I are attorney(s) and have previously represented the Debtor. However, pursuant to 11
              U.S.C. § 327(e), my proposed representation is in the best interest of the estate, and I do not represent or
              hold any adverse interest with respect to the matter on which I am to be employed.

    c) FRBP 2014 Disclosure

          Except as indicated below and other than representing the Debtor in this case, neither the Firm nor I ever
          represented the Debtor, and neither the Firm nor I have any connection with the Debtor, any insider of the Debtor,
          or insider of an insider of the Debtor, any creditor of the Debtor or any other party in interest herein, the United
          States trustee, persons employed by the United States trustee, persons employed by the Bankruptcy Court or a
          Bankruptcy Judge, or any of their respective attorneys or accountants. Other information relevant to relationships
          with the Debtor is as follows (specify):




    d) The Firm and I do not hold any prepetition claim against the Debtor or the Debtor’s estate.

    e) The Firm and I have not made any arrangements for the sharing of fees with any other person.

3. Compensation Arrangements

    a)        Prior to the chapter 11 petition date, the Firm and I received $___________________________ from

                     the Debtor

                     Other (specify source of funds):


                As of the date of this application, $                                   of the retainer funds remain unexhausted.

    b)        I have not yet been paid any compensation. Compensation will be paid postpetition from the following
              (specify source of funds): 6.0 percent commission. 3.0 percent buyer's side


    c) Pursuant to the Debtor’s initial retainer agreement, the Debtor agreed to pay for services as they were performed.
       However, any payment of fees and expenses is subject to court approval. A true and correct copy of the Retainer
       Agreement is attached as Exhibit 3.

    d) The Firm and I will comply with the Guide to Application for Retainers and Professional and Insider Compensation
       promulgated April 2008 by the office of the United States trustee, as well as any other applicable employment
       guidelines and fee guidelines in withdrawing the prepetition or postpetition retainer funds, if any.


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 6                           F 2081-2.5.MOTION.EMPLOY.OTHER
         Case 2:19-bk-10119-RK                   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                        Desc
                                                  Main Document    Page 7 of 33

    e) THE PROFESSIONAL’S COMPENSATION RATES ARE:

         (1) Hourly rates


                                       Name                                                 Position/Title                       Hourly Rate




                   Optional: See Exhibit 4 for compensation rates.

         (2) Other

              If the Professional’s/Firm’s compensation is set by other than by hourly rate (specify):
              Commission based on sale amount.




    f)   THE PROFESSIONAL’S EXPENSE REIMBURSEMENT RATES ARE:

                Fax in & fax out                             $                        (Actual cost, not to exceed $0.10 per page)

                Messenger                                    Actual cost

                Photocopies                                  $                        (Actual cost, not to exceed $0.10 per page)

                Postage                                      Actual cost

                Telephone                                    No charge

                Other: (describe expense)

                                                                                                       $                         (Actual cost)

                                                                                                       $                         (Actual cost)


    g) Neither the Firm nor I request any lien on any retainer received in this case or on any property of the estate.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



Date:                                                                             By:
                                                                                        Signature of proposed professional


                                                                                  Name: Isaac Vizcarra
                                                                                        Printed name of proposed professional
            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 7                             F 2081-2.5.MOTION.EMPLOY.OTHER
Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                         Main Document    Page 8 of 33
Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                         Main Document    Page 9 of 33




                            “EXHIBIT 1”

                                                                             9
Case 2:19-bk-10119-RK       Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42        Desc
                            Main Document     Page 10 of 33



                                   ISAAC VIZCARRA
                                      1712 W Beverly
                                    Montebello, CA 90640
                                      T. 213-255-6579



   Rockal Real Estate                                           6/2015 to Present
   Real Estate Agent Office
   Los Angeles, CA

   Real estate salesperson in greater Los Angeles area.


   Centuty 21 Allstars                                          6/2012 to 05/2015
   Real Estate Agent Office
   Pico Rivera, CA

   Real estate salesperson in greater Los Angeles area.


   LARA Network ERA                                             6/2008 to 05/2012
   Real Estate Agent Office
   Montebello, CA

   Real estate salesperson in greater Los Angeles area.




   License

   Obtained real estate salesperson license on July 21, 2005.
   License ID:01444005




                                                                                    10
Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                        Main Document     Page 11 of 33




                            “EXHIBIT 3”

                                                                           11
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 12 of 33




                                                                                       12     1/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 13 of 33




                                                                                       13     2/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 14 of 33




                                                                                       14     3/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 15 of 33




                                                                                       15     4/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 16 of 33




                                                                                       16     5/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 17 of 33




                                                                                       17     6/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 18 of 33




                                                                                       18     7/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 19 of 33




                                                                                       19     8/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 20 of 33




                                                                                       20     9/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 21 of 33




                                                                                       21     10/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 22 of 33




                                                                                       22     11/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 23 of 33




                                                                                       23     12/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 24 of 33




                                                                                       24     13/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 25 of 33




                                                                                       25     14/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 26 of 33




                                                                                       26     15/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 27 of 33




                                                                                       27     16/17
1/16/2020   Case 2:19-bk-10119-RK   Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                    Main Document     Page 28 of 33




                                                                                       28     17/17
        Case 2:19-bk-10119-RK                     Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                      Desc
                                                  Main Document     Page 29 of 33



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) NOTICE OF MOTION AND MOTION IN
INDIVIDUAL CHAPTER 11 CASE FOR ORDER AUTHORIZING DEBTOR IN POSSESSION TO EMPLOY
PROFESSIONAL (OTHER THAN GENERAL BANKRUPTCY COUNSEL) [LBR 2014-1] will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/16/20, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 1/16/20, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         David Lee
United States Bankruptcy Court                                                840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                                              Los Angeles, CA 90036
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 1/16/2020                      Joan J. Fidelson                                                /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                     Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42                                      Desc
                                                  Main Document     Page 30 of 33




ECF Service List:


       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
       Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42       Desc
                                    Main Document     Page 31 of 33


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank            CFG Merchant Solutions
Wright, Finlay & Zak, LLP                              180 Maiden Lane, FL 15
4665 MacArthur Court, Suite 200                        New York, NY 10038
Newport Beach, CA 92660-1881
                                                       Merchants Mortgage & Trust Corp.
Amer Assist ar Solutions, Inc.                         7400 E. Crestline Cir #250
P.O. Box 26095                                         Englewood, CO 80111
Columbus, OH 43226-0095
                                                       Rose Hopkins
Aldrige Pite, LLP                                      10023 ½ Grape Street
5375 Jutland Drive, Suite 200                          Los Angeles, Ca 90002
San Diego, CA 92101
                                                       Sandra Miller
BSI Financial Services                                 10023 Grape Street
314 S. Franklin Street, 2nd Floor                      Los Angeles, CA 90002
Titusville, PA 16354-2168
                                                       Strategic Funding Source
Comenity-Total Rewards Visa                            120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
Comenity-TotalRewards Visa                             P.O. Box 108
P.O. Box 659450                                        Saint Louis, MO 63166
San Antonio, TX 78265-9450
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Comenity-TotalRewards Visa                             New York, NY 10038-5150
P.O. Box 659450
San Antonio, TX 78265-9450                             Discover Card
                                                       P.O. Box 51908
Chase                                                  Los Angeles, CA 90051
P.O. Box 901076
Ft. Worth, TX 76101-2076                               Discover it Miles Card
                                                       P.O. Box 51908
Discover Bank                                          Los Angeles, CA 90051-6208
Discover Products, Inc.
P.O. Box 3025                                          Franchise Tax Board
New Albany, OH 43054-3025                              Bankruptcy Section MS A340
                                                       P.O. Box 2952
Pentagon Federal Credit Union                          Sacramento, CA 95812-2952
2930 Eishenhower Avenue
Alexandria, VA 22314                                   First National Bank
                                                       P.O. Box 2557
Internal Revenue Service                               Omaha, FL 68103-2557
P.O. Box 7346
Philadelphia, PA 19101                                 Franchise Tax Board
                                                       P.O. Box 942840
Aztec Financial                                        Sacramento, CA 94240-0001
2624 West Magnolia Blvd.,
Burbank, CA 91505                                      Internal Revenue Service
                                                       Centralized Insolvency Operations
                                                       P.O. Box 7346
                                                       Philadelphia, PA 19101-7346
Case 2:19-bk-10119-RK           Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42         Desc
                                Main Document     Page 32 of 33


JP Morgan Chase Bank, N.A.                        Pinnacle Credit Services, LLC
National Bankruptcy Department                    Resurgent Capital Services
P.O. Box 29505 AZ1-1191                           P.O. Box 10587
Phoenix, AZ 85038-9505                            Greenville, SC 29603-0587

LA DWP                                            Quantum 3 Group, LLC as agent for Comenity
111 N. Hope Street                                Bank
Los Angeles, CA 90012-2607                        P.O. Box 788
                                                  Kirkland, WA 98083-0788
LA County Treasurer and Tax Collector
P.O. Box 54110                                    Synchrony Bank
Los Angeles, CA 90054-0110                        Amazon Store Card
                                                  170 W. Election Road, Suite 125
Loancare a Service Link Company                   Draper, UT 84020-6425
P.O. Box 8068
Virginia Beach, VA 23450-8068                     Synchrony Bank
                                                  PRA Receivables Management LLC
Los Angeles County Treasurer and Tax Collector    P.O. Box 41021
Attn: Bankruptcy Unit                             Norfolk, VA 23541-1021
P.O. Box 54110
Los Angeles, CA 90054-0110                        Synchrony Bank
                                                  c/o PRA Receivables Management LLC
LVNV Funding, LLC                                 P.O. Box 41021
Resurgent Capital Services                        Norfolk, VA 23541-1021
P.O. Box 10587
Greenville, SC 29603-0587                         Target REDcard
                                                  P.O. box 5332
Mercury Payments Services, LLC                    Sioux Falls, SD 57117-5332
Card Services
P.O. Box 70168                                    US Bank
Philadelphia, PA 19176-0168                       P.O. Box 5229
                                                  Cincinnati, OH 45201-5229
Orbitz
P.O. Box 659450                                   US Bank Home Mortgage
San Antonio, TX 78265-9450                        4601 Frederica Street
                                                  Owensboro, KY 42301-7439
Pacific Private Money, Inc.
1555 Grant Avenue                                 Virgin America
Novato, CA 94945-3120                             P.O. Box 659450
                                                  San Antonio, TX 78265-7439
Pentagon Federal Credit Union
2930 Eishenhower Avenue                           YCCS, LLC
Alexandria, VA 22314-4557                         a Hawaiian Limited Liability Co.
                                                  c/o Baurch C. Cohen Esq.
Pentagon Federal Credit Union                     4929 Wilshire Blvd., #940
9494 Miramar Road                                 Los Angeles, CA 90010-3889
San Diego, CA 92126-4417
                                                  Selene Finance, LP
Pentagon Federal Credit Union                     9990 Richmond Ave.
Attn: Bankruptcy Department                       Houston, TX 77042
P.O. Box 1432
Alexandria, VA 22313-1432                         AT&T Corp
                                                  c/o AT&T Services, Inc Karen A.
                                                  Cavagnaro-Lead Paralegal
                                                  One AT&T Way, Room 3A 104
                                                  Bedminster, NJ 07921
Case 2:19-bk-10119-RK            Doc 235 Filed 01/16/20 Entered 01/16/20 15:42:42   Desc
                                 Main Document     Page 33 of 33


Loancare, LLC
3637 Sentara Way
Virginia Beach, VA 23452

LOANCARE A Service link Company
PO Box 8068
Virginia Beach, VA 23450-8068

U.S. Bank National Association
Bankruptcy Department
PO Box 108
St. Louis, MO 63166-0108

U.S. Bank Home Mortgage, a division of U.S.
Bank National
Association
4801 Frederica Street
Owensboro, Kentucky 42301

BSI Financial Services, Inc.
1425 Greenway Drive #400
Irving, TX 75038

Department of Water and Power
City of Los Angeles
Attn: Bankruptcy
PO Box 51111
Los Angeles, CA 90051-5700

MMRC, LLC
Blake J. Lindemann, Esq.
433 N. Camden Drive, 4th Floor
Beverly Hills, CA 90210

Rehabbers Financial Inc.
dba Aztec Financial
14841 Dallas Parkway, Suite 425
Dallas, TX 75254-8067

Dalida Sanfrancisco
14862 Sabre Lane
Huntington Beach, CA 92646-2341

Undeliverable Mail
Incorp Services
17888 76th Court North
Loxahatchee, FL 33470
